Exhibit 10.28

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
January 13, 2006, is among GAINSCO, INC., a Texas corporation (“Borrower”), each
other Obligor, and THE FROST NATIONAL BANK, a national banking association
(“Lender”).

RECITALS:

Borrower and Lender have previously entered into the Credit Agreement dated as
of September 30, 2005 (such agreement, together with all amendments and
restatements, the “Credit Agreement”).

Borrower has requested amendments to certain provisions of the Credit Agreement.

Lender has agreed to amend the Credit Agreement, subject to the terms of this
First Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

1.1 Definitions. All capitalized terms not otherwise defined herein have the
same meaning as in the Credit Agreement.

ARTICLE II

Amendments to Credit Agreement

2.1 Amendments to Credit Agreement Section 1.1.

(a) Section 1.1 is amended by adding the following in alphabetical order:

“Permitted Subordinated Debt” means Debt of Borrower or any Subsidiary which
(a) is unsecured, (b) does not benefit from any sinking fund or similar
arrangement, and (c) is subject to terms and conditions (including being fully
subordinated to the payment and performance of all Obligations, payment
provisions, covenants and default provisions) acceptable to Lender.

“SPV” means a corporation, limited liability company or business trust (a) any
equity of or beneficial interest in is owned by Borrower or a Subsidiary and
(b) which is organized for, and shall conduct no operations other than related
to,

 

1



--------------------------------------------------------------------------------

the (i) incurrence of Debt by Borrower, any Subsidiary or such corporation,
limited liability company or business trust or (ii) issuance of equity the
proceeds of which are used to acquire Debt of Borrower or a Subsidiary and pay
expenses related to the issuance of such Debt and equity.

(f) The definition of “Permitted Debt” is deleted in its entirety and the
following is substituted in lieu thereof:

“Permitted Debt” means (a) Existing Debt, (b) the Obligations, (c) trade
accounts payable and other similar obligations incurred in the ordinary course
of business, (d) intercompany balances in the ordinary course of business among
Borrower and its Subsidiaries; provided, that all amounts owed by any Obligor to
its Subsidiaries shall be subordinated to all Obligations on terms acceptable to
Lender, (e) Capital Leases of Borrower and each of its Subsidiaries in an
aggregate principal amount not to exceed $500,000 at any time, (f) Permitted
Subordinated Debt; provided, (i) not later than 7 Business Days prior to the
proposed issuance date of such Permitted Subordinated Debt Borrower delivers to
Lender drafts of all documents evidencing or related to such Permitted
Subordinated Debt, the organizational documents for any SPV to be organized in
connection with such Permitted Subordinated Debt and such other documents and
information as Lender may request, (ii) no Default or Event of Default shall
exist prior to or after giving effect to issuance of and application of the
proceeds of such Permitted Subordinated Debt, and (iii) prior to the
effectiveness of any document evidencing or related to such Permitted
Subordinated Debt, and at such other times as Lender may request, Borrower and
each appropriate Subsidiary shall execute and deliver, and cause to be executed
and delivered, to Lender such documents as Lender may request, including
amendments to the Loan Documents and (g) other Debt of Borrower and Subsidiaries
in an aggregate amount not to exceed $500,000 at any time and that is
subordinated to the Obligations on terms acceptable to Lender in its discretion.

(g) The definition of “Subsidiary” is amended by adding the following at the end
thereof:

For the purposes of the Loan Documents, each SPV is deemed to be a Subsidiary of
Borrower.

2.2 Amendment to Section 6.12. Section 6.12 is amended by adding the following:

(g) Borrower may acquire capital stock of, limited liability company interest of
and beneficial interest in a SPV and a SPV may acquire Permitted Subordinated
Debt; provided, each of the requirements of clause (f) of Permitted Debt exist
or have occurred to the satisfaction of Lender prior to any such acquisition.

2.3 Amendment to Section 6.16. Section 6.16 is amended by adding the following
at the end thereof:

No SPV shall conduct any business other than as may be agreed to by Lender.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Waiver

3.1 Dividends. Credit Agreement Section 6.5 provides that Borrower shall not
declare or pay a Dividend, except as provided in Credit Agreement Section 6.5.
Borrower proposes to redeem all of the 18,120 outstanding shares of Preferred
Stock in March, 2006 for an aggregate redemption price, plus accrued dividends,
that will not exceed $18,550,000 (“Preferred Stock Redemption”). The Preferred
Stock Redemption is not permitted by Credit Agreement Section 6.5.

3.2 Waiver. Subject to the effectiveness of this First Amendment, Lender waives
the provisions of Credit Agreement Section 6.5 with respect to the Preferred
Stock Redemption.

3.3 Limited Waiver. The waiver provided in Section 3.2 does not constitute a
waiver of Credit Agreement Section 6.5 (except as provided in Section 3.2) or of
any other requirement of the Credit Agreement or any other Loan Document.

ARTICLE IV

Conditions Precedent

4.1 Conditions. This First Amendment shall be effective upon the satisfaction of
the following conditions precedent:

(a) Documents. Lender shall have received all of the following, each dated
(unless otherwise indicated) the date of this First Amendment, and the following
shall have occurred, in form and substance satisfactory to Lender:

(i) This First Amendment executed by Borrower, each other Obligor and Lender.

(ii) In form and substance satisfactory to Lender and Special Counsel, such
other documents, instruments and certificates as Lender may reasonably require.

(b) No Default. No Default or Event of Default shall exist.

(c) Representations and Warranties.

(i) All of the representations and warranties contained in Article VII of the
Credit Agreement, as amended hereby, and in the other Loan Documents shall be
true and correct on and as of the date of this First Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.

 

3



--------------------------------------------------------------------------------

(ii) All of the representations and warranties contained in Article VI shall be
true and correct, both before and after giving effect to this First Amendment.

4.2 Expenses of Lender. As provided in the Credit Agreement, Borrower shall pay
on demand all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this First Amendment and the
other Loan Documents executed pursuant hereto, including without limitation the
reasonable fees and expenses of Lender’s legal counsel.

ARTICLE V

Ratification

5.1 Ratification. The terms and provisions set forth in this First Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
First Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Each Obligor agrees that the Credit Agreement, as amended hereby, and
the other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

ARTICLE VI

Representations and Warranties

6.1 Each Obligor hereby represents and warrants to Lender that (a) the
execution, delivery and performance of this First Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of such Obligor and will not
violate any organizational document of such Obligor, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, except to the extent such representations and
warranties speak to a specific date, (c) no Default or Event of Default exists,
and (d) such Obligor is in full compliance with all covenants and agreements
contained in the Credit Agreement, as amended hereby, and the other Loan
Documents to which it is a party or it or its property is subject.

ARTICLE VII

Miscellaneous

7.1 Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

7.2 Severability. The provisions of this First Amendment are intended to be
severable. If for any reason any provision of this First Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

7.3 Counterparts. This First Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this First Amendment by signing any
such counterpart.

7.4 INTEGRATION. THIS FIRST AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

7.5 GOVERNING LAW. THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

5



--------------------------------------------------------------------------------

Executed as of the date first written above.

BORROWER:

 

GAINSCO, INC. By:  

Glenn W. Anderson

Print Name:  

Glenn W. Anderson

Print Title:  

President and CEO

OTHER OBLIGORS:

 

NATIONAL SPECIALTY LINES, INC. By:  

Glenn W. Anderson

Print Name:  

Glenn W. Anderson

Print Title:  

Chairman

Signature Page to First Amendment to Credit Agreement (Gainsco)



--------------------------------------------------------------------------------

LENDER:   THE FROST NATIONAL BANK   By:  

J. Carey Womble

  Print Name:  

J. Carey Womble

  Print Title:  

SVP

Signature Page to First Amendment to Credit Agreement (Gainsco)